Citation Nr: 0117697	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-05 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to permanency of a 100 percent disability 
rating currently in effect for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a special monthly compensation based on 
the need for the regular aid and attendance of another person 
or on the account of housebound status.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), in which service connection was granted 
for PTSD; a 100 percent disability rating was assigned for 
PTSD effective November 15, 1996; and special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on the account of housebound 
status was denied.

The issues of entitlement to permanency of a 100 percent 
disability rating currently in effect for PTSD will be 
addressed in remand below.


FINDINGS OF FACT

1.  VA has met its duty to assist the veteran.  All relevant 
evidence necessary for an equitable disposition of this 
appeal as to the issue of special monthly compensation based 
on the need for the regular aid and attendance of another 
person or on the account of housebound status has been 
obtained, and the veteran was afforded an examination.

2.  Service connection has been established for the following 
disabilities: post-traumatic stress disorder, rated as 100 
percent disabling, effective November 15, 1996; otitis media 
of the left ear, currently rated as zero percent disabling; 
residuals of malaria, currently rated as zero percent 
disabling; and residuals of an excision of a pilonidal cyst, 
currently rated as zero percent disabling.

3.  The preponderance of the competent and probative evidence 
shows that the service-connected disabilities have not 
rendered the veteran bedridden or so helpless that he is 
unable to perform self-care tasks or protect himself from the 
hazards incident to his daily environment without care or 
assistance of another person on a regular basis.

4.  The preponderance of the competent and probative evidence 
shows that the service-connected disabilities have not caused 
the veteran to be permanently housebound.


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need for the regular aid and attendance of another person 
or on the account of housebound status are not met.  38 
U.S.C.A. § 1114 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.350, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A November 1996 VA outpatient treatment record reflects that 
the veteran reported that he was employed, working six hours 
a day in the afternoons at a truck weight station.  He also 
indicated that he lived alone.

The veteran underwent a VA systemic conditions examination in 
April 1997.  He reported that he used marijuana but not other 
street drugs.  He indicated that he has been employed as a 
weight-master since 1995 and that his monthly wages were 
$600.  He noted that he had lost about 30 days of work over 
the past year for illness and stress.  The diagnoses included 
the following: hypertension, poorly controlled secondary to 
not taking medication; a history of hypercholesterolemia; 
rule out PTSD; cervical disc disease; and history of sexual 
dysfunction.

The veteran also was afforded a VA PTSD examination in April 
1997.  His complaints included occasional suicidal ideation 
and isolation from friends and family.  He indicated that he 
was hospitalized in 1994 after a suicide attempt.  He noted 
that he lived by himself and earned $600 a month as a weight-
master, a job that he had had for the past two years.  He 
said that he worked every day under stress and that he drank 
alcohol and smoked marijuana almost every day because they 
helped him sleep.  Mental status evaluation revealed that he 
had fair personal hygiene.  He denied any auditory or visual 
hallucinations.  There was some evidence of paranoid and 
delusional ideas.  He reported that he was very scared of 
people and that he was sometimes very nasty toward others.  
He indicated that his suicidal ideas come and go every day.  
His memory was very poor, especially recent recall, and his 
concentration and calculation skills were poor.  He was 
oriented times three.  The Axis I diagnosis was PTSD.  Under 
Axis IV, it was noted that he was completely isolated from 
friends and family.  A Global Assessment of Functioning (GAF) 
score of 40 was assigned.  It was noted that he was currently 
competent to handle his benefits.

VA outpatient treatment records from April to December 1997 
reflect that the veteran received regular treatment for PTSD.  
During that treatment, he reported that he isolated himself 
in a darkened room when he was at home.  In September 1997, 
it was noted that he had PTSD and depression with suicidal 
thoughts but no plans.  He indicated that he would not hurt 
himself.  

On March 16, 1998, the veteran reported to a VA social worker 
that he had been stopped by the Border Patrol when he was 
returning from Mexico after visiting his grandmother and that 
he was detained by the Border Patrol.  It was noted that he 
had suicidal thoughts and a plan and that he was a risk to 
himself.  He was then hospitalized for four days at a VA 
medical center.  On admission, he indicated that he had used 
marijuana daily for many years and had used some the night 
before admission.  With regard to his recent detainment, he 
indicated that the Border Patrol found 70 pounds of marijuana 
in his car, but that someone had set him up.  He reported 
that he had three jobs: managing an apartment, weighing 
trucks, and running a clown business at night.  Mental status 
evaluation on admission revealed no active suicidal ideation 
or plan.  There was no evidence of homicidal ideation or 
auditory hallucinations, and he was alert and oriented.  His 
short hospital stay was uneventful.  By the third day his 
affect was bright, and he was deemed suitable for discharge.  
The Axis I diagnoses on discharge were the following: 
cannabis-induced mood disorder (resolved), cannabis-induced 
psychotic disorder (resolved), cannabis abuse, a history of 
PTSD, a history of major depression, and a history of a panic 
disorder.  A GAF score of 25 was assigned on admission, and 
the discharge GAF score was 55.  It was noted that the 
veteran was competent for VA purposes.

VA outpatient treatment records show that the veteran entered 
a day treatment program in April 1998.  On June 6, 1998, it 
was noted that he continued to have many symptoms of 
depression, but was not suicidal.  It was indicated that his 
confusion and psychotic symptoms had subsided, but that his 
arousal and numbing symptoms along with sleep problems have 
continued.  With regard to his mood disorder with mood-
congruent psychosis, it was noted that, due to medication, 
his psychotic symptoms had subsided; that he was in day 
treatment; and that he was less depressed and non-suicidal.  
PTSD was noted to be static.  On June 16, 1998, he told a VA 
social worker that he had suicidal thoughts when he was 
frightened.  On July 23, 1998, it was noted, with regard to 
major depression, that the veteran was hospitalized for eight 
days at the Long Beach, California, VA Medical Center for 
psychotic symptoms, paranoia, fear, flashbacks, and 
depression.  As for PTSD, it was indicated that there were no 
major changes in his symptoms. 

The veteran was afforded a VA fee-basis psychiatric 
examination in September 1998.  It was noted that he 
presented with a complaint of mood-congruent psychosis with 
hallucinations.  He indicated that he heard voices and saw 
spiders.  He denied any delusions.  He reported that he had 
suicidal thoughts on a daily basis, that he had made plans, 
and that he wanted to put a gun to his head.  He stated that 
he had also had homicidal ideation.  He indicated that he did 
not socialize much and stayed home so he could not hurt 
anyone.  He reported a past history of marijuana usage.  It 
was noted that he had been in the VA day treatment program 
for the past six to nine months, and had been hospitalized 
for three days in March 1998 and eight days in July 1998 at 
the Long Beach, California, VA Medical Center, for suicidal 
tendencies.  He indicated that he had worked for two years as 
a weight-master until March 1998, but that he was unable to 
work anymore.  He noted that he had lived alone in an 
apartment for the last five to six years.  He said that he 
was able to bathe and dress himself, but that he did not do 
those things very often.  He indicated that he could cook TV 
dinners.  He reported that he had not cleaned his apartment 
very much lately and did not go shopping or drive a car as he 
would get lost.  He stated that he liked to watch television.  

In mental status evaluation the veteran was noted to be 
moderately well groomed and well kempt.  He indicated that, 
if there were a fire in his home, he would get down on the 
floor, check the door, and climb out the window.  The 
following diagnoses were made: PTSD; major depressive 
episode, severe; and psychosis, not otherwise specified.  A 
GAF score of 30 to 35 was assigned.  It was noted that the 
veteran was competent and capable of handling his finances.

In the February 1999 rating decision, service connection was 
granted for PTSD and a 100 percent disability rating was 
granted effective November 15, 1996.  The veteran's other 
service-connected disabilities are otitis media of the left 
ear, currently rated as zero percent disabling; residuals of 
malaria, currently rated as zero percent disabling; and 
residuals of an excision of a pilonidal cyst, currently rated 
as zero percent disabling.

During a December 1999 hearing held at the RO before a 
hearing officer, the representative argued that the veteran 
needed special monthly compensation to reimburse his sister 
for services provided by her, which included purchasing and 
cooking food, cleaning the house, doing the laundry, and 
providing transportation.  The representative noted that the 
veteran's sister also handled his finances.  The 
representative indicated that the veteran's sister had had to 
take time off from work to take care of him and that, if he 
received aid and attendance benefits, she could hire a 
caretaker.  The representative argued that, if the veteran's 
sister ever got sick, she would have to hire someone to take 
care of him.  Transcript.

During the hearing, the veteran's sister testified that she 
lived next door to him.  She noted that the veteran wanted to 
wear the same clothes every day.  She indicated that she did 
the shopping for him and, with regard to his day treatment at 
the VA, she preferred to take him there as he would get lost 
if he took public transportation.  Id.

During the hearing, the veteran testified that he had a hard 
time getting dressed and that his sister made him get dressed 
up today.  He stated that he went to day treatment at the VA 
at least three days a week and that during day treatment he 
worked on projects such as making potholders, rugs and key-
chains.  He said that during the weekends he worked on 
projects at home.  He reported that he was able to take his 
medications correctly without any assistance from his sister.  
He indicated that, when his sister was at work and he was not 
at day treatment, he fixed a sandwich for himself.  With 
regard to his bathing habits, he said that he had gone up to 
six months without taking a shower, testifying that he would 
shower only every four to five weeks if his sister did not 
encourage him to shower more often.  He noted that he did not 
drive anymore and that his sister took care of his finances.  
He reported that he saw spiders and heard voices.  He said 
that he did not like going outside, but that his sister made 
him go for walks.  He stated that he last worked two years 
earlier and thought he had been fired from his last job 
because he needed day treatment at the VA.  As for using 
public transportation to go to the VA, he indicated that he 
once took a bus and got lost.  He noted that he had 
difficulty remembering things.  Id.

In a December 1999 VA memorandum, it was noted that the 
representative would submit a statement from the veteran's 
doctor as to his competency.  The representative never 
submitted a statement on that matter.


Legal Criteria

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b)(3). 

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following: Inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater-or-lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service 
by a relative of the claimant or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be of advantage to the claimant's position.  
Costantino v. West, 12 Vet. App. 517 (1999).  

Analysis

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Since the RO has satisfied the requirements of the 
new law, the veteran is not prejudiced by the Board 
proceeding with his case.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  By virtue of the statement of the case and the 
supplemental statement of the case issued after the December 
1999 hearing, the appellant and his representative were given 
notice of the information, medical evidence, and lay evidence 
necessary for substantiation of his claim.  See Costantino, 
12 Vet. App. at 520.  The RO obtained the relevant medical 
and lay evidence and afforded the veteran a medical 
examination that addressed the criteria necessary for special 
monthly compensation under 38 U.S.C.A. § 1114(l) and (s).  As 
for the veteran's competency, the VA evaluated his competency 
three times.  While the representative indicated that he 
would submit a statement from the veteran's doctor on his 
competency, the representative did not allege that the 
veteran was in fact now incompetent, and the evidence 
obtained by the RO did not suggest that he had become 
incompetent.  Thus, the Board finds that all evidence 
necessary for an equitable adjudication of the appellant's 
claim has been obtained and that the duty to assist the 
claimant is satisfied.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In this case, the veteran has PTSD, currently rated as 100 
percent disabling.  All of his other service-connected 
disabilities are rated as zero percent disabling.  In order 
to receive special monthly compensation under 38 U.S.C.A. 
§ 1114(l), he must show that he is permanently bedridden or 
so helpless as a result of service-connected disability as to 
be in need of the regular aid and attendance of another 
person.  See 38 C.F.R. § 3.350(b)(3).  There is no evidence 
that he needs to remain in bed; therefore, he is not 
permanently bedridden.  See 38 C.F.R. § 3.352(a).  As for 
being in the need of the regular aid and attendance of 
another person, it is certainly true that the veteran's 
sister has provided assistance to him and made personal 
sacrifices on his behalf.  However, the question is whether 
the veteran is so helpless as to need regular aid and 
attendance of another person and not whether someone actually 
provides some assistance to him on personal matters.  In this 
case, there is no evidence that the veteran is unable to 
prepare simple meals and feed himself.  In fact, during the 
September 1998 VA fee-basis PTSD examination, he reported 
that he could cook TV dinners, and at the December 1999 
hearing he testified that he was able to make lunch for 
himself when he was at home and his sister was at work.  
There is also no evidence that he is unable to attend to the 
needs of nature.  Since the veteran does not have an 
orthopedic disability requiring a special prosthetic or 
orthopedic appliance, the question of whether the veteran 
would need aid for frequent need of adjustment of such a 
device is not at issue in this case.  See Id.

With regard to whether he is able to dress and undress 
himself and keep himself ordinarily clean and presentable, 
the April 1997 VA PTSD examination report reflects that the 
veteran's personal hygiene was fair.  During the September 
1998 VA fee-basis PTSD examination, he reported that he was 
able to bathe and dress himself, but that he did not like to 
do those things very often.  At that examination revealed he 
was described as moderately well groomed and well kempt.  At 
the December 1999 hearing, the veteran's sister testified 
that the veteran wanted to wear the same clothes every day, 
and the veteran said that he had a hard time getting dressed.  
He also reported that he had gone up to six months without 
taking a shower and would only shower every four to five 
weeks if his sister did not encourage him to shower more 
often.  

While it is unclear to what extent the veteran's lack of 
motivation regarding personal hygiene is due to PTSD as 
opposed to a diagnosed nonservice-connected psychiatric 
disorder, there is still no evidence that he cannot dress and 
undress himself or keep himself ordinarily clean and 
presentable due to PTSD or any other psychiatric disorder.  
Although the veteran may need coaxing to perform personal 
care tasks, he is physically able to dress and undress 
himself and keep himself ordinarily clean and presentable.  
Mere prodding by another is not evidence of an inability to 
dress and undress oneself or to keep oneself ordinarily clean 
and presentable.  Thus, while his sister encourages him to be 
hygienic, there is no evidence that she has to provide actual 
assistance in dressing, undressing and bathing.  Thus, the 
evidence does not show that the veteran has is unable to 
dress and undress himself or keep himself ordinarily clean 
and presentable.  See Id.

As for an incapacity to protect oneself from the hazards or 
dangers incident to one's daily environment, it is true that 
the veteran has a history of suicidal ideation.  However, the 
preponderance of the competent and probative evidence shows 
that the suicidal tendencies are due to a mood disorder and 
psychosis, which are nonservice-connected psychiatric 
disorders.  Additionally, there is also no evidence that the 
veteran is being, or needs to be, regularly watched to make 
sure that he does not attempt suicide.  In addition, the 
veteran has been found competent for VA purposes on three 
separate occasions: the April 1997 VA PTSD examination, the 
March 1998 VA hospitalization, and the September 1998 VA fee-
basis psychiatric examination.  Moreover, he currently goes 
to day treatment at least three times a week, and, although 
his sister lives next door to him, he is still able to live 
alone and stay by himself when his sister is at work.  
Furthermore, at the September 1998 VA fee-basis psychiatric 
examination, the veteran reported that if there were a fire 
in his home, he would get down on the floor, check the door, 
and climb out the window.  Accordingly, there is no 
persuasive evidence that the veteran is unable to protect 
himself from the hazards or dangers incident to one's daily 
environment.  See Id.

Thus, the preponderance of the competent and probative 
evidence is against a finding that the veteran is so helpless 
as to need regular aid and attendance of another person.  38 
U.S.C.A. § 1114; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.350, 
3.352 (2000).

As for whether special monthly compensation is warranted 
under 38 U.S.C.A. § 1114(s), the veteran has a single 
service-connected disability rated as 100 percent disabling, 
PTSD.  However, he does not have any additional service-
connected disabilities independently rated as 60 percent 
disabling.  In fact, his other service-connected disabilities 
are all rated as zero percent disabling.  The only question 
is whether he is permanently housebound by reason of his 
service-connected disabilities.  The veteran is able to go to 
VA day treatment at least three days a week.  At the December 
1999 hearing, he testified that his sister made him go 
outside on walks.  Although his sister takes him to the VA 
and it is unlikely that he would be able to go to the VA 
otherwise, the question with regard to entitlement to special 
monthly compensation on the basis of housebound status is 
whether, at the present time, a claimant is substantially 
confined as a direct result of his service-connected 
disabilities to his dwelling and the immediate premises and 
not whether, but for the assistance of another, he would be 
substantially confined as a direct result of his service-
connected disabilities to his dwelling and the immediate 
premises.  Thus, the evidence does not show that the veteran 
is substantially confined to his home and the immediate 
premises as a direct result of his service-connected 
disabilities.  See 38 C.F.R. § 3.350(i).  Therefore, the 
preponderance of the competent and probative evidence is 
against a finding that the veteran is permanently housebound 
by reason of his service-connected disabilities.  38 U.S.C.A. 
§ 1114(s); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.350(i).


ORDER

Special monthly compensation on account of the need for the 
regular aid and attendance of another person or at the 
housebound rate is denied.


REMAND

The veteran was in the United States Marine Corps and served 
in the Republic of Vietnam from December 23, 1967, to August 
23, 1969.  His DD Form 214 MC reflects that he did not 
receive any combat medals or citations issued by the 
Government of the United States; his only combat-related 
medal was the Republic of Vietnam Gallantry Cross with Palm 
Unit Citation.  His service personnel records show that he 
served with the H and S Company of the 3rd Battalion, 5th 
Marines, 1st Marine Division, Fleet Marine Force, from late 
December 1967 to late January 1969, and with the H and S 
Company of III Marine Amphibious Force from late January 1969 
to late August 1969.  His primary duty during his service in 
the Republic of Vietnam was as a legal clerk.  However, 
service personnel records also reflect that he participated 
in variously named operations from December 30, 1967, to, 
presumably, August 23, 1969, the date he left the Republic of 
Vietnam, (service personnel records show that his last 
operation ended on "600823") in Quang Nam and Thua Tin 
provinces.  

An entry in the veteran's service record [redacted]
dated August 23, 1969 (690823) notes that he was eligible for 
the Combat Action Ribbon for service between March 1, 1961, 
and May 1, 1969, based on individual statement and screening 
of service records accomplished in accord with III MAF 
(Marine Amphibious Force) order 1650.8.  The Combat Action 
Ribbon was never actually awarded to the veteran and a copy 
of the cited order is not of record.  His mental status was 
noted to be normal on the service discharge examination.

The April 1997 VA PTSD examiner made a diagnosis of PTSD, but 
no specific in-service stressors were described in the 
examination report.  However, the veteran submitted a 
stressor statement in April 1998.  In that statement, he said 
that, while in the Republic of Vietnam, he saw three dead 
Marines and one dead Vietcong.  He indicated that he also 
shot two Vietcong sympathizers.  He reported that two of his 
stressors were the deaths of a Private "[redacted]" and a 
Lance Corporal "[redacted]."  He further stated that his 
other two stressors were the woundings of two other Marines.

In an August 1998 deferred rating decision, it was noted that 
the veteran's service personnel records reflect that he was 
eligible for the Combat Action Ribbon.  It was indicated that 
an [redacted] and a [redacted] were killed in action in 
the Quang Nam province on December 28, 1967, and September 
21, 1968, respectively, and that they had served in the 
Marine Corps.  It was indicated that the veteran arrived in 
the Republic of Vietnam on December 23, 1967, and 
participated in operations in the Quang Nam and Thua Tin 
provinces.

According to the September 1998 VA fee-basis psychiatric 
examination report, the veteran told the examiner that, while 
service in Vietnam, he ordered a fellow Marine to shoot some 
prisoners of war and that, when the soldier refused to carry 
out the order, the veteran shot the prisoners of war along 
with the insubordinate Marine who was not killed.  He 
indicated that he felt guilty about that episode.  The fee-
basis examiner made a diagnosis of PTSD.  However, shooting 
prisoners of war and US servicemen who refuse to obey 
unlawful orders constitutes misconduct and can not constitute 
a "stressor" for establishing service connection for PTSD.   

In the February 1999 rating decision that granted service 
connection for PTSD, it was noted that the veteran was 
eligible for the Combat Action Ribbon and that he 
participated in a number of combat operations in the Quang 
Nam and Thua Tin provinces.  It was indicated that the 
veteran claimed to be present at the deaths of [redacted] and 
[redacted], and that those two men were killed in action 
in the Quang Nam province during the veteran's service in the 
Republic of Vietnam.  The existence of a stressor was 
conceded.

The RO apparently concluded that the veteran did engage in 
combat with the enemy and that his current diagnosis of PTSD 
was related to claimed in-service stressors of witnessing the 
deaths of [redacted] and [redacted].  However, the exact 
significance of a legal clerk's eligibility for the Combat 
Action Ribbon, as noted in the service personnel records, is 
unclear and it also is unclear whether the veteran's 
participation in various operations, as noted in his service 
record, means that he actually engaged in combat with the 
enemy or was in a support role as a legal clerk.   

These matters are significant, even though the issue is 
permanence of the 100 percent rating, since the percentage 
rating for PTSD and any finding of permanence of a total 
rating, must be based on disability related to service.  

The fact that the veteran alleges that he witnessed the 
deaths of Mr. [redacted] and Mr. [redacted] is not sufficient 
corroboration of an alleged stressor.  Although the deaths 
have been confirmed, there is no corroborating evidence that 
the veteran was present when those men died.  The facts of 
Mr. [redacted]'s and Mr. [redacted]'s deaths, such as when they 
occurred and other related information, are obtainable by the 
public.  Interestingly, Mr. [redacted] was killed on December 
28, 1967.  The veteran arrived in Vietnam only five days 
earlier and did not participate in any "combat" operations 
until December 30, 1967.  

Regardless of whether the veteran engaged in combat with the 
enemy, there still must be a link between the current 
diagnosis of PTSD and the claimed in-service stressor.  A VA 
social worker made an assessment of PTSD in November 1996 
after the veteran reported that he witnessed a lot of combat.  
That assessment was the only assessment or diagnosis of PTSD 
that based on the reporting of in-service combat stressors.  
As for the April 1997 VA PTSD examination, it is unclear what 
stressors were the basis of the diagnosis of PTSD by that 
examiner because no stressors were noted in the examination 
report.  The diagnosis of PTSD by the September 1998 VA fee-
basis examiner was apparently based on an in-service stressor 
of the veteran shooting some prisoners of war and a fellow 
Marine, explained above to likely have been of misconduct 
origin if it actually occurred.   Accordingly, even if the 
veteran did engage in combat with the enemy, his lay 
testimony alone regarding the stressors he reported to the 
September 1998 VA fee-basis examiner may not establish the 
occurrence of that claimed in-service stressor.  See 
38 C.F.R. § 3.304 (f).  In short, it is unclear what in-
service stressors were the basis for the current diagnosis of 
PTSD.  

In addition to PTSD, the September 1998 VA fee-basis examiner 
diagnosed the following disorders: major depressive episode, 
severe; and psychosis, not otherwise specified.  A GAF score 
of 30 to 35 was assigned.  However, there is no indication of 
what the GAF would have been without consideration of the 
psychiatric disorders other than PTSD.  Such information 
would be helpful in evaluating the claim for permanency of 
the total rating for PTSD.  

Moreover, additional VA medical records may be available and 
need to be obtained.  These records are relevant on the 
question of whether the veteran currently has PTSD related to 
service.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Specifically, the 
veteran has reported that he was hospitalized at the Reno, 
Nevada, VA Medical Center in 1978 and 1984, and at the Long 
Beach, California, VA Medical Center in 1971 and July 1998.  
He has also indicated that he was treated at the Los Angeles, 
California, VA Outpatient Clinic, located on Hill Street, in 
1985 and 1986, and at the Los Angeles, California, VA 
Outpatient Clinic, located on Temple Street, from 1985 to 
1997.  At his December 1999 hearing, the veteran's sister 
testified that he continued to receive day treatment at the 
VA outpatient clinic located at Olympic Boulevard.
 
A July 1998 VA outpatient treatment record reflects that the 
veteran had no sources of income and that he should apply for 
unemployment and Social Security disability benefits.  
Further development with regard to this matter is needed.
 
In view of the above factors, the case is being remanded for 
the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for psychiatric problems 
and/or any substance abuse problems since 
discharge from active service.  After 
obtaining appropriate authorization, the 
RO should obtain any medical records not 
currently on file.  In any event, the RO 
should obtain all relevant records from 
the Reno, Nevada, VA Medical Center; the 
Long Beach, California, VA Medical 
Center; the East Los Angeles, California, 
VA Outpatient Clinic; the Los Angeles 
Ambulatory Care Center; and the VA 
facility that at one time was located on 
Hill Street.  If any attempts to obtain 
the additional evidence are unsuccessful, 
the RO should comply with the notice 
provisions of the VCAA of 2000.

3.  The RO should ask the veteran whether 
he has ever filed a claim for Social 
Security disability benefits or for other 
disability benefits based on a 
psychiatric disorder.  If so, the RO 
should try to obtain a copy of the claims 
forms, any relevant medical records, and 
any decision by the Social Security 
Administration or other adjudicative 
body.  If any attempts to obtain the 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA of 2000.

4.  The veteran should be asked to 
provide any additional information 
possible regarding his claimed stressors, 
including what his duties as a legal 
clerk were in Vietnam.  He should also be 
asked whether he was actually was present 
when Mr. [redacted] or Mr. [redacted] was 
killed and, if so, the circumstances of 
the death(s).  

5.  The RO should try to ascertain 
through the United States Marine Corps, 
the National Personnel Records Center or 
any other appropriate official source, 
the units (to Company level) to which Mr. 
[redacted] and Mr. [redacted] were assigned 
when they was killed in December 1967 and 
September 1968, respectively, and when 
were they assigned to their respective 
units.  

6.  The RO should the send a copy of any 
additional details supplied by the 
veteran, a copy of this remand, a copy of 
the veteran's DD Form 214 MC, a copy of 
his service personnel records, and all 
other relevant documents to the 
Commandant of the Marine Corps, 
Headquarters, U.S. Marine Corps, 
Quantico, Virginia, for information 
regarding the veteran's claimed stressors 
while service in Vietnam.  The following 
matters should be addressed:

(A) The Marine Corps should be asked 
whether the veteran was awarded the 
Combat Action Ribbon and, if so, on what 
basis since, according to his service 
record, he served as a legal clerk in 
Vietnam.  

(B) If the veteran was not awarded the 
Combat Action Ribbon, the Marine Corps 
should be asked for a copy of III MAF 
order 1650.8 as noted in the 690823 entry 
on page NAVMC 118 (11)-PD of the 
veteran's service record.  Any 
information as to the significance of 
that entry in the record of a legal clerk 
and of the fact that the veteran was not 
awarded the Combat Action Ribbon would be 
helpful.  The Marine Corps also should be 
asked for any historical unit records 
that would reflect the activities, to 
include any engagement in combat, of H&S 
Company, 3rd Battalion, 5th Marines, 1st 
Marine Division (Rein), FMF, for the 
period from December 23, 1967 to January 
26, 1969 and any such records for H&S 
Company, III MAF, for the period from 
January 27, 1969 to August 23, 1969.  The 
Marine Corps should also be asked to 
provide any available information 
regarding the duties of a legal clerk 
serving with the above named units during 
the Vietnam War and to comment, if 
possible, on whether a legal clerk 
serving with those units would likely 
have actually engaged in combat with the 
enemy during the course of any 
participation in the operations noted in 
the veteran's service record.  The Marine 
Corps should also be requested to provide 
any information that might corroborate 
any of the veteran's alleged stressors 
while serving in the Republic of Vietnam.

7.  Following the above, the RO should 
carefully review the evidence obtained.  
It is important that the record be 
annotated sufficiently so that any VA 
examiner will understand what has been 
established as to the nature of the 
veteran's duties in Vietnam, whether he 
likely engaged in combat, and the alleged 
"stressors" that may not be considered 
due misconduct origin.  Thus the RO 
should note in the record whether there 
is satisfactory evidence received from 
the service department that the veteran, 
a legal clerk while in Vietnam, engaged 
in combat with the enemy.  It should be 
noted that even if it is established that 
the veteran engaged in combat with the 
enemy only claimed combat related 
stressors may then be accepted without 
corroborating evidence and that the 
intentional shooting of prisoners of war 
or of Marine Corps personnel who refused 
to do the shooting are not proper 
stressors as they would be of misconduct 
origin.  If the RO determines that the 
veteran did not engage in combat with the 
enemy, then only corroborated stressor 
may be considered.  The conclusions 
reached should be recorded.

8.  After the above has been completed to 
the extent possible and any additional 
evidence has been added to the claims 
folder, the veteran should be afforded a 
VA psychiatric examination by a board-
certified psychiatrist who has not 
previously treated or evaluated him.  The 
purpose of the examination is to assess 
any PTSD that is found to be due to in-
service stressors.  The veteran should be 
advised of the potential consequences of 
failing to report for an examination.  
See 38 C.F.R. § 3.655.  The claims file, 
including all additional evidence 
obtained, and a sperate copy of this 
remand must be made available to and 
carefully reviewed by the examiner.   

The examiner should be advised that if 
the record does not establish by 
independent evidence that the veteran 
actually engaged in combat with the 
enemy, the only stressors that may be 
considered are those that are 
corroborated.  Additionally, the non-
combat killing, shooting, beating or 
other acts of violence against any 
individuals, unless done in self -
defense, should not be considered a 
"stressor" since it would be of 
misconduct origin.  As to whether any 
such claimed incidents were committed in 
self-defense can only be determined by 
reviewing the various accounts shown in 
the record since credibility is a factor 
to be assessed in such matters.  If 
deemed warranted, the veteran should be 
afforded psychological testing with PTSD 
subscales, the report of which should be 
reviewed by the examining psychiatrist 
prior to making a final diagnosis. 

If a diagnosis of PTSD is made, the 
examiner should specify what the 
stressors are; whether the alleged in-
service stressor(s) found to be 
established by the record by the RO are 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria, as 
found in DSM-IV, to support the diagnosis 
of PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  

The examiner also should report the 
veteran's complaints and their findings 
as they would in any comprehensive 
psychiatric rating examination and in 
sufficient breadth and detail to address 
the current psychiatric rating criteria.  
A Global Assessment of Functioning (GAF) 
score should be provided.  If there are 
multiple diagnoses, the examiner should 
attempt to distinguish the symptoms of 
each and indicate the extent to which 
each of the multiple disorders 
contributes to the GAF score.  If 
service-related PTSD is diagnosed, the 
examiner render an opinion as to whether 
the veteran is totally disabled by his 
PTSD alone, without regard to his age or 
other disorders, and, if so, whether the 
PTSD is reasonably certain to render him 
totally disabled unabated throughout his 
life or if it is subject to improvement.  
A complete rationale for all opinions 
expressed should be provided.

9.  The RO should then review the 
examination report to ensure that it is 
responsive to the Board's instructions.  
If not responsive, it should be amended by 
the examiner so that the case will not 
have to be remanded again.

10.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should 
readjudicate the claim of entitlement to 
permanency of a 100 percent disability 
rating currently in effect for PTSD based 
on the entire evidentiary record.  If the 
benefit sought on appeal remains denied, 
the appellant and the representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHARP 
	Member, Board of Veterans' Appeals

 



